COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THREE LEGGED MONKEY, L.P.,
 JAMES MICHAEL ARMSTRONG,                     §              No. 08-12-00182-CV
 AND 2700 N. MESA, LLC,
                                              §                  Appeal from
              Appellants/Cross-Appellees,
                                              §              327th District Court
 v.
                                              §            of El Paso County, Texas
 IRENE BORUNDA, ROBERT
 BORUNDA, JOHN BILLINGSLEA,                   §            (TC # 2012-DCV00099)
 AND ANNA NAZARIO,
                                              §
              Appellees/Cross-Appellants.
                                              §

                                      JUDGMENT

       The Court has considered this cause on joint motion to dismiss and concludes the motion

should be granted and the appeal should be dismissed, in accordance with the opinion of this

Court. We therefore dismiss the appeal and cross-appeal with prejudice. We further order costs

be assessed against the party incurring same. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2013.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating